
	
		II
		109th CONGRESS
		2d Session
		S. 3694
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2006
			Mr. Obama (for himself,
			 Mr. Lugar, Mr.
			 Biden, Mr. Smith,
			 Mr. Bingaman, Mr. Harkin, Mr.
			 Coleman, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase fuel economy standards for automobiles and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Economy Reform
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)United States
			 dependence on oil imports imposes tremendous burdens on America’s economy,
			 foreign policy, and military.
			(2)According to the
			 Energy Information Administration, 60 percent of the crude oil and petroleum
			 products consumed in the United States between April 2005 and March 2006
			 (12,400,000 barrels per day) was imported. At a cost of $75 per barrel of oil,
			 Americans remit more than $600,000 per minute to other countries for petroleum,
			 money that could have been spent creating domestic jobs and strengthening our
			 Nation’s economy.
			(3)A significant
			 percentage of these petroleum imports originate in countries controlled by
			 regimes that are unstable or openly hostile to the interests of the United
			 States. Dependence on production from these countries contributes to the
			 volatility of domestic and global markets and the risk premium
			 paid by American consumers.
			(4)The Energy
			 Information Administration projects that the total petroleum demand in the
			 United States will increase by 23 percent between 2006 and 2026, while domestic
			 crude production is expected to decrease by 11 percent, resulting in an
			 anticipated 28 percent increase in petroleum imports. Absent significant
			 action, our Nation will become more vulnerable to oil price increases, more
			 dependent upon foreign oil, and less able to pursue our national
			 interests.
			(5)America’s ability
			 to broadly transition to alternative fuels, such as cellulosic ethanol and
			 hydrogen, is predicated upon producing more fuel-efficient vehicles. Failure to
			 do so would tax scarce resources and increase long-term costs.
			(6)Two-thirds of all
			 domestic oil use occurs in the transportation sector, which is 97 percent
			 reliant upon petroleum-based fuels. Passenger vehicles, including light trucks
			 under 10,000 pounds gross vehicle weight, represent over 60 percent of the oil
			 used in the transportation sector.
			(7)Corporate average
			 fuel economy of all cars and trucks improved by 70 percent between 1975 and
			 1987. Between 1987 and 2006, fuel economy improvements have stagnated and are
			 much worse than the vehicle fuel economy in many developed countries and some
			 developing countries, including China.
			(8)Significant
			 improvements in engine technology occurred between 1986 and 2006. These
			 advances have been used to make vehicles larger and more powerful, rather than
			 to increase fuel economy. Between 1985 and 2005, average vehicle horsepower
			 nearly doubled, average vehicle weight increased by 25 percent, and
			 acceleration times for new vehicles improved by 25 percent. During the same
			 time period, average vehicle fuel economy decreased by 2 percent.
			(9)According to a
			 2002 fuel economy report by the National Academies of Science, improvements in
			 gasoline engine technology offer the opportunity to increase fuel economy by 50
			 percent, while maintaining vehicle size and performance and improving safety.
			 The fleet analyzed by the Academies would average 37 miles per gallon. When the
			 report was released in 2002, it noted that these technologies could be
			 available for wide use within 10 to 15 years.
			(10)The 2002 fuel
			 economy report study clearly states that fuel economy can be increased without
			 negatively impacting the safety of America’s cars and trucks. Some new
			 technologies can increase both safety and fuel economy (such as high strength
			 materials, unibody design, lower bumpers). Design changes related to fuel
			 economy also present opportunities to reduce the incompatibility of tall,
			 stiff, heavy vehicles with the majority of vehicles on the road.
			(11)A 2004 report by
			 David Greene of Oak Ridge National Labs entitled, The Effect of Fuel
			 Economy on Automobile Safety: A Reexamination, demonstrates that fuel
			 economy is not linked with increased fatalities. The report notes that,
			 higher mpg is significantly correlated with fewer fatalities. In
			 other words, a thorough analysis of data from 1966 to 2002 indicates that
			 vehicle manufacturers can simultaneously increase fuel economy and improve
			 vehicle safety.
			(12)A 2002 study
			 entitled, An Analysis of Traffic Deaths by Vehicle Type and
			 Model, by Marc Ross and Tom Wenzel from the University of Michigan,
			 demonstrates that large vehicles do not have lower fatality rates than smaller
			 vehicles. Ross and Wenzel analyzed Federal accident data between 1995 and 1999
			 and showed that the Honda Civic and Volkswagen Jetta both had lower fatality
			 rates for the driver than the Ford Explorer, the Dodge Ram, or the Toyota
			 4Runner. Even the largest vehicles, such as the Chevrolet Tahoe and Suburban,
			 had fatality rates that were no better than the Jetta or the Nissan Maxima. In
			 other words, a well-designed compact car can be safer than an sport-utility
			 vehicle or a pickup truck. Design, rather than weight, is the key to vehicle
			 safety.
			(13)Significant
			 change must occur to strengthen the economic competitiveness of the domestic
			 auto industry. According to a recent study by the University of Michigan, a
			 sustained gasoline price of $2.86 per gallon would lead Detroit’s Big 3
			 automakers’ profits to shrink by $7,000,000,000 as they absorb 75 percent of
			 the lost vehicle sales. This would put nearly 300,000 Americans out of
			 work.
			(14)Opportunities
			 exist to strengthen the domestic vehicle industry while improving fuel economy.
			 A 2004 study performed by the University of Michigan concludes that the
			 provision of $1,500,000,000 in tax incentives over 10 years to enable the
			 retrofit of domestic manufacturing and parts facilities to produce clean cars
			 would lead to a gain of nearly 60,000 domestic jobs and pay for itself through
			 the resulting increase in domestic tax receipts.
			3.Definition of
			 automobile
			(a)In
			 generalSection 32901(a)(3) of title 49, United States Code, is
			 amended by striking rated at— and all that follows through the
			 period at the end and inserting rated at not more than 10,000 pounds
			 gross vehicle weight..
			(b)Fuel economy
			 informationSection 32908(a) of title 49, United States Code, is
			 amended, by striking section— and all that follows through
			 (2) and inserting section, the term.
			(c)Effective
			 dateThe amendments made by this section shall apply to model
			 year 2009 and each subsequent model year.
			4.Average fuel
			 economy standards
			(a)StandardsSection 32902 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Non-passenger
			 automobiles; and
					(B)by adding at the
			 end the following: This subsection shall not apply to automobiles
			 manufactured after model year 2011.;
					(2)in subsection
			 (b)—
					(A)in the header, by
			 inserting manufactured
			 before model year 2012 after Passenger
			 automobiles;
					(B)by inserting
			 and before model year 2009 after 1984; and
					(C)by adding at the
			 end the following: Such standard shall be increased by 4 percent per
			 year for model years 2009 through 2011 (rounded to the nearest 1/10 mile per
			 gallon);
					(3)by amending
			 subsection (c) to read as follows:
					
						(c)Automobiles
				manufactured after model year 2011(1)Not later than 18
				months before the beginning of each model year after model year 2011, the
				Secretary of Transportation shall prescribe, by regulation—
								(A)an average fuel economy standard for
				automobiles manufactured by a manufacturer in that model year; or
								(B)based on 1 or more vehicle attributes
				that relate to fuel economy—
									(i)separate standards for different
				classes of automobiles; or
									(ii)standards expressed in the form of
				a mathematical function.
									(2)(A)Except as provided
				under paragraphs (3) and (4) and subsection (d), standards under paragraph (1)
				shall attain a projected aggregate level of average fuel economy of 27.5 miles
				per gallon for all automobiles manufactured by all manufacturers for model year
				2012.
								(B)The projected aggregate level of
				average fuel economy for model year 2013 and each succeeding model year shall
				be increased by 4 percent from the level for the prior model year (rounded to
				the nearest 1/10 mile per gallon).
								(C)Notwithstanding subparagraphs (A) and
				(B), the fleetwide average fuel economy standard for passenger automobiles
				manufactured by a manufacturer in a model year for that manufacturer’s domestic
				fleet and for its foreign fleet as calculated under section 32904 as in effect
				before the date of enactment of the Fuel
				Economy Reform Act shall not be less than 92 percent of the
				average fuel economy projected by the Secretary for the combined domestic and
				foreign fleets manufactured by all manufacturers in that model year.
								(3)If the actual aggregate level of
				average fuel economy achieved by manufacturers for each of 3 consecutive model
				years is at least 5 percent less than the projected aggregate level of average
				fuel economy for such model year, the Secretary shall make appropriate
				adjustments to the standards prescribed under this subsection.
							(4)(A)Notwithstanding
				paragraphs (1) through (3) and subsection (b), the Secretary of Transportation
				may prescribe a lower average fuel economy standard for 1 or more model years
				if the Secretary of Transportation, in consultation with the Secretary of
				Energy, determines that the minimum standards prescribed under paragraph (2) or
				(3) or subsection (b) for each model year—
									(i)are technologically
				unachievable;
									(ii)cannot be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; or
									(iii)is shown, by clear and convincing
				evidence, not to be cost effective.
									(B)If a lower standard is prescribed for
				a model year under subparagraph (A), such standard shall be the maximum
				standard that—
									(i)is technologically achievable;
									(ii)can be achieved without materially
				reducing the overall safety of automobiles manufactured or sold in the United
				States; and
									(iii)is cost effective.
									(5)In determining cost effectiveness
				under paragraph (4)(A)(iii), the Secretary of Transportation shall take into
				account the total value to the Nation of reduced petroleum use, including the
				value of reducing external costs of petroleum use, using a value for such costs
				equal to 50 percent of the value of a gallon of gasoline saved or the amount
				determined in an analysis of the external costs of petroleum use that
				considers—
								(A)value to consumers;
								(B)economic security;
								(C)national security;
								(D)foreign policy;
								(E)the impact of oil use—
									(i)on sustained cartel rents paid to
				foreign suppliers;
									(ii)on long-run potential gross
				domestic product due to higher normal-market oil price levels, including
				inflationary impacts;
									(iii)on import costs, wealth
				transfers, and potential gross domestic product due to increased trade
				imbalances;
									(iv)on import costs and wealth
				transfers during oil shocks;
									(v)on macroeconomic dislocation and
				adjustment costs during oil shocks;
									(vi)on the cost of existing energy
				security policies, including the management of the Strategic Petroleum
				Reserve;
									(vii)on the timing and severity of the
				oil peaking problem;
									(viii)on the risk, probability, size,
				and duration of oil supply disruptions;
									(ix)on OPEC strategic behavior and
				long-run oil pricing;
									(x)on the short term elasticity of
				energy demand and the magnitude of price increases resulting from a supply
				shock;
									(xi)on oil imports, military costs,
				and related security costs, including intelligence, homeland security, sea lane
				security and infrastructure, and other military activities;
									(xii)on oil imports, diplomatic and
				foreign policy flexibility, and connections to geopolitical strife, terrorism,
				and international development activities;
									(xiii)all relevant environmental
				hazards under the jurisdiction of the Environmental Protection Agency;
				and
									(xiv)on well-to-wheels urban and local
				air emissions of pollutants and their uninternalized
				costs;
									(F)the impact of the oil or energy
				intensity of the United States economy on the sensitivity of the economy to oil
				price changes, including the magnitude of gross domestic product losses in
				response to short term price shocks or long term price increases;
								(G)the impact of United States payments
				for oil imports on political, economic, and military developments in unstable
				or unfriendly oil exporting countries;
								(H)the uninternalized costs of pipeline
				and storage oil seepage, and for risk of oil spills from production, handling,
				and transport, and related landscape damage; and
								(I)additional relevant factors, as
				determined by the Secretary.
								(6)When considering the value to
				consumers of a gallon of gasoline saved, the Secretary of Transportation may
				not use a value less than the greatest of—
								(A)the average national cost of a gallon
				of gasoline sold in the United States during the 12-month period ending on the
				date on which the new fuel economy standard is proposed;
								(B)the most recent weekly estimate by the
				Energy Information Administration of the Department of Energy of the average
				national cost of a gallon of gasoline (all grades) sold in the United States;
				or
								(C)the gasoline prices projected by the
				Energy Information Administration for the 20-year period beginning in the year
				following the year in which the standards are established.
								(7)In prescribing standards under this
				subsection, the Secretary may prescribe standards for 1 or more model
				years.
							(8)(A)Not later than December
				31, 2016, the Secretary of Transportation, the Secretary of Energy, and the
				Administrator of the Environmental Protection Agency shall submit a joint
				report to Congress on the state of global automotive efficiency technology
				development, and on the accuracy of tests used to measure fuel economy of
				automobiles under section 32904(c), utilizing the study and assessment of the
				National Academy of Sciences referred to in subparagraph (B).
								(B)The Secretary shall enter into
				appropriate arrangements with the National Academy of Sciences to conduct a
				comprehensive study of the technological opportunities to enhance fuel economy
				and an analysis and assessment of the accuracy of fuel economy tests used by
				the Administrator of the Environmental Protection Agency to measure fuel
				economy for each model under section 32904(c). Such analysis and assessment
				shall identify any additional factors or methods that should be included in
				tests to measure fuel economy for each model to more accurately reflect actual
				fuel economy of automobiles. The Secretary and the Administrator of the
				Environmental Protection Agency shall furnish, at the request of the Academy,
				any information which the Academy determines to be necessary to conduct the
				study, analysis, and assessment under this subparagraph.
								(C)The report submitted under
				subparagraph (A) shall include—
									(i)the study of the National Academy of
				Sciences referred to in subparagraph (B); and
									(ii)an assessment by the Secretary of
				technological opportunities to enhance fuel economy and opportunities to
				increase overall fleet safety.
									(D)The report submitted under
				subparagraph (A) shall identify and examine additional opportunities to reform
				the regulatory structure under this chapter, including approaches that seek to
				merge vehicle and fuel requirements into a single system that achieves equal or
				greater reduction in petroleum use and environmental benefits.
								(E)The report submitted under
				subparagraph (A) shall—
									(i)include conclusions reached by the
				Administrator of the Environmental Protection Agency, as a result of detailed
				analysis and public comment, on the accuracy of current fuel economy
				tests;
									(ii)identify any additional factors that
				the Administrator determines should be included in tests to measure fuel
				economy for each model to more accurately reflect actual fuel economy of
				automobiles; and
									(iii)include a description of options,
				formulated by the Secretary and the Administrator, to incorporate such
				additional factors in fuel economy tests in a manner that will not effectively
				increase or decrease average fuel economy for any automobile
				manufacturer.
									(F)There is authorized to be
				appropriated to the Secretary such amounts as are required to carry out the
				study, analysis, and assessment required by subparagraph
				(B).
								;
				and
				(4)in subsection
			 (g)(2), by striking (and submit the amendment to Congress when required
			 under subsection (c)(2) of this section).
				(b)Conforming
			 amendments
				(1)In
			 generalChapter 329 of title 49, United States Code, is
			 amended—
					(A)in section
			 32903—
						(i)by
			 striking passenger each place it appears;
						(ii)by
			 striking section 32902(b)–(d) of this title each place it
			 appears and inserting subsection (c) or (d) of section
			 32902;
						(iii)by striking
			 subsection (e); and
						(iv)by
			 redesignating subsection (f) as subsection (e); and
						(B)in section
			 32904(a)—
						(i)by
			 striking passenger each place it appears; and
						(ii)in
			 paragraph (1), by striking subject to and all that follows
			 through section 32902(b)–(d) of this title and inserting
			 subsection (c) or (d) of section 32902.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 automobiles manufactured after model year 2011.
				5.Credit trading
			 and compliance
			(a)Credit
			 tradingSection 32903(a) of title 49, United States Code, is
			 amended—
				(1)by inserting
			 Credits earned by a manufacturer under this section may be sold to any
			 other manufacturer and used as if earned by that manufacturer; except that
			 credits earned by a manufacturer described in section 32904(b)(1)(A)(i) may not
			 be sold to or purchased by a manufacturer described in
			 32904(b)(1)(A)(ii), after earns credits.; and
				(2)by striking
			 3 consecutive model years immediately each place it appears and
			 inserting model years.
				(b)Treatment of
			 imports
				(1)Conforming
			 amendmentSection 32904(b) is amended by striking
			 passenger each place it appears.
				(2)ApplicabilityThe
			 amendments made by paragraph (1) shall apply to automobiles manufactured after
			 model year 2011.
				(c)Multi-year
			 compliance periodSection 32904(c) of such title is
			 amended—
				(1)by inserting
			 (1) before The Administrator; and
				(2)by adding at the
			 end the following:
					
						(2)The Secretary, by rule, may allow a
				manufacturer to elect a multi-year compliance period of not more than 4
				consecutive model years in lieu of the single model year compliance period
				otherwise applicable under this
				chapter.
						.
				6.Consumer tax
			 credit
			(a)Elimination on
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for alternative motor vehicle credit
				(1)In
			 generalSection 30B of the
			 Internal Revenue Code of 1986 is amended—
					(A)by striking subsection (f); and
					(B)by redesignating subsections (g) through
			 (j) as subsections (f) through (i), respectively.
					(2)Conforming
			 amendments
					(A)Paragraphs (4) and (6) of section 30B(h) of
			 such Code are each amended by striking (determined without regard to
			 subsection (g)) and inserting determined without regard to
			 subsection (f)).
					(B)Section 38(b)(25) of such Code is amended
			 by striking section 30B(g)(1) and inserting section
			 30B(f)(1).
					(C)Section 55(c)(2) of such Code is amended by
			 striking section 30B(g)(2) and inserting section
			 30B(f)(2).
					(D)Section 1016(a)(36) of such Code is amended
			 by striking section 30B(h)(4) and inserting section
			 30B(g)(4).
					(E)Section 6501(m) of such Code is amended by
			 striking section 30B(h)(9) and inserting section
			 30B(g)(9).
					(b)Extension of
			 alternative vehicle credit for new qualified hybrid motor
			 vehiclesParagraph (3) of
			 section 30B(i) of such Code (as redesignated by subsection (a)) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2005,
			 in taxable years ending after such date.
			7.Advanced technology
			 motor vehicles manufacturing credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
				
					30D.Advanced technology
				motor vehicles manufacturing credit
						(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of the qualified investment of an eligible
				taxpayer for such taxable year.
						(b)Qualified
				investmentFor purposes of
				this section—
							(1)In
				generalThe qualified
				investment for any taxable year is equal to the incremental costs incurred
				during such taxable year—
								(A)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
								(B)for engineering integration performed in
				the United States of such vehicles and components as described in subsection
				(d),
								(C)for research and development performed in
				the United States related to advanced technology motor vehicles and eligible
				components, and
								(D)for employee
				retraining with respect to the manufacturing of such vehicles or components
				(determined without regard to wages or salaries of such retrained
				employees).
								(2)Attribution
				rulesIn the event a facility
				of the eligible taxpayer produces both advanced technology motor vehicles and
				conventional motor vehicles, or eligible and non-eligible components, only the
				qualified investment attributable to production of advanced technology motor
				vehicles and eligible components shall be taken into account.
							(c)DefinitionsIn this section:
							(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
								(A)any qualified
				electric vehicle (as defined in section 30(c)(1)),
								(B)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
								(C)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
								(D)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(2)(A) and determined without
				regard to any gross vehicle weight rating),
								(E)any new qualified
				alternative fuel motor vehicle (as defined in section 30B(e)(4), including any
				mixed-fuel vehicle (as defined in section 30B(e)(5)(B)), and
								(F)any other motor
				vehicle using electric drive transportation technology (as defined in paragraph
				(3)).
								(2)Electric drive
				transportation technologyThe term electric drive
				transportation technology means technology used by vehicles that use an
				electric motor for all or part of their motive power and that may or may not
				use off-board electricity, such as battery electric vehicles, fuel cell
				vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
				vehicles, and plug-in hybrid fuel cell vehicles.
							(3)Eligible
				componentsThe term
				eligible component means any component inherent to any advanced
				technology motor vehicle, including—
								(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle—
									(i)electric motor or generator;
									(ii)power split device;
									(iii)power control unit;
									(iv)power controls;
									(v)integrated starter generator; or
									(vi)battery;
									(B)with respect to any hydraulic new qualified
				hybrid motor vehicle—
									(i)accumulator or other energy storage
				device;
									(ii)hydraulic pump;
									(iii)hydraulic pump-motor assembly;
									(iv)power control
				unit; and
									(v)power
				controls;
									(C)with respect to any new advanced lean burn
				technology motor vehicle—
									(i)diesel engine;
									(ii)turbo charger;
									(iii)fuel injection system; or
									(iv)after-treatment system, such as a particle
				filter or NOx absorber; and
									(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
								(4)Eligible
				taxpayerThe term
				eligible taxpayer means any taxpayer if more than 20 percent of
				the taxpayer’s gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles.
							(d)Engineering
				integration costsFor
				purposes of subsection (b)(1)(B), costs for engineering integration are costs
				incurred prior to the market introduction of advanced technology vehicles for
				engineering tasks related to—
							(1)establishing functional, structural, and
				performance requirements for component and subsystems to meet overall vehicle
				objectives for a specific application,
							(2)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
							(3)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
							(4)validating functionality and performance of
				components and subsystems for a specific vehicle application.
							(e)Limitation
				based on amount of taxThe
				credit allowed under subsection (a) for the taxable year shall not exceed the
				excess of—
							(1)the sum of—
								(A)the regular tax liability (as defined in
				section 26(b)) for such taxable year, plus
								(B)the tax imposed by section 55 for such
				taxable year and any prior taxable year beginning after 1986 and not taken into
				account under section 53 for any prior taxable year, over
								(2)the sum of the credits allowable under
				subpart A and sections 27, 30, and 30B for the taxable year.
							(f)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
						(g)No double
				benefit
							(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
							(2)Research and
				development costs
								(A)In
				generalExcept as provided in
				subparagraph (B), any amount described in subsection (b)(1)(C) taken into
				account in determining the amount of the credit under subsection (a) for any
				taxable year shall not be taken into account for purposes of determining the
				credit under section 41 for such taxable year.
								(B)Costs taken
				into account in determining base period research expensesAny amounts described in subsection
				(b)(1)(C) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
								(h)Business
				carryovers allowedIf the
				credit allowable under subsection (a) for a taxable year exceeds the limitation
				under subsection (e) for such taxable year, such excess (to the extent of the
				credit allowable with respect to property subject to the allowance for
				depreciation) shall be allowed as a credit carryback to each of the 15 taxable
				years immediately preceding the unused credit year and as a carryforward to
				each of the 20 taxable years immediately following the unused credit
				year.
						(i)Special
				rulesFor purposes of this
				section, rules similar to the rules of section 179A(e)(4) and paragraphs (1)
				and (2) of section 41(f) shall apply
						(j)Election not to
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
						(k)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
						(l)TerminationThis section shall not apply to any
				qualified investment after December 31,
				2010.
						.
			(b)Conforming
			 amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent provided in section
				30D(g).
						.
				(2)Section 6501(m) of such Code is amended by
			 inserting 30D(k), after 30C(e)(5),.
				(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
					
						
							Sec. 30D. Advanced technology
				motor vehicles manufacturing
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 1999.
			
